Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered January 15, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be *902and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Watkins, 261 AD2d 962 [1999], lv denied 93 NY2d 981 [1999]). Present — Pigott, Jr., PJ., Green, Hurlbutt, Kehoe and Pine, JJ.